[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING RE: DEFENDANTS' OBJECTIONS TO PLAINTIFF'S INTERROGATORIES ANDREQUESTS FOR PRODUCTION
Interrogatories:
    #14: Overruled, but limited to one year preceding 1/13/94.
    #15a, b, d, f: Overruled.
c and e: Sustained.
    #16: Overruled, but limited to one year preceding 1/13/94.
    #24a, c and f: Overruled.
b, d and e: Sustained.
    #25a, b, c and e: Overruled.
d: Sustained.
CT Page 7066
Requests for Production:
#1: Sustained.
    #5: Overruled, but limited to one year preceding 1/13/94.
    #6: Overruled, but limited to one year preceding 1/13/94.
#8: Overruled.
Mulcahy, J.